Citation Nr: 1027253	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.

3.	Entitlement to service connection for a low back disorder.

4.	Entitlement to service connection for left wrist strain.

5.	Entitlement to service connection for arthritis of the left 
knee.

6.	Entitlement to service connection for arthritis of the right 
knee.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1992 to 
August 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in June 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran has 
been diagnosed with PTSD under the DSM-IV criteria due to an 
in-service stressor.

2.	The Veteran is not diagnosed with an acquired psychiatric 
disorder other than PTSD.

3.	A low back disorder, to include chronic lower back strain, was 
not manifested in active service, and any current low back 
disorder is not otherwise etiologically related to such 
service.

4.	A left wrist disorder, to include left wrist strain, was not 
manifested in active service and any current left wrist 
disorder is not otherwise etiologically related to such 
service.

5.	Arthritis of the left knee was not manifested in active 
service or within one year of service discharge, and any 
current arthritis of the left knee is not otherwise 
etiologically related to such service.

6.	Arthritis of the right knee was not manifested in active 
service or within one year of service discharge, and any 
current arthritis of the right knee is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.	An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.	A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.	A left wrist disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009). 

5.	Arthritis of the left knee was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

6.	Arthritis of the right knee was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in December 2006.  The 
RO's May 2006 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  She was 
specifically told that it was her responsibility to support the 
claim with appropriate evidence.  The May 2006 notice letter also 
included notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised her what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  The 
Veteran has identified no other treatment records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded VA examinations for the 
disabilities on appeal in July 2009.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The record is adequate for 
the purposes of determining service connection, as the July 2009 
VA orthopedic and psychiatric examinations involved a review of 
the claims folder and examination of the Veteran.  While the July 
2009 VA orthopedic examination report does not include an 
etiological opinion, the Board requested, and received, a VHA 
medical opinion, with supporting rationale, in November 2009.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As a final note, as indicated above, the instant claims were 
remanded by the Board in June 2009 to provide the Veteran a VA 
examination with respect to the claims currently on appeal.  As 
noted above, these examinations were provided in July 2009.  As 
such, the Board finds there has been substantial compliance with 
the June 2009 remand, and adjudication of the instant claims may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

PTSD

The Veteran asserts that she suffers from PTSD due to a personal 
assault that occurred during active service.  Specifically, she 
contends that she suffered a significant amount of domestic 
violence and an episode of marital rape during her period of 
active service.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, the Veteran contends that a noncombat-related 
stressor caused her PTSD.  As the Veteran's claimed stressor does 
not involve being engaged in combat with the enemy, her lay 
testimony alone is not enough to establish the occurrence of the 
alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); but see 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3) (liberalizing the evidentiary standard 
for establishing an in-service stressor based on fear of hostile 
military or terrorist activity).  To that end, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies her statements as to the occurrence of 
the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Since the Veteran's claimed stressor alleges personal trauma, the 
Board notes that in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (Court) 
specified that there are special evidentiary procedures for PTSD 
claims based on personal assault.  See VA ADJUDICATION MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is 
an extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor. It is often 
necessary to seek alternative evidence.  Id.

Further, if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(5) (as amended). 

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In the instant case, a 
July 2009 VA examination found the Veteran met the criteria for a 
diagnosis of PTSD and that it was at least as likely as not 
caused by in-service sexual trauma and domestic violence.  The 
remaining question, therefore, is whether there is credible 
evidence the claimed in-service stressor occurred.  

An initial review of the Veteran's claims folder, to include 
service records, offers no overt evidence supporting the 
Veteran's asserted in-service stressor.  In this regard, the 
Board notes that there is no record the Veteran reported the 
claimed incidents to her superiors at the time, nor is there any 
official record of the incidents occurring.  However, the Board 
observes that the July 2009 VA examiner noted the Veteran 
received a mental health assessment in July 1995, and was found 
to be very tearful and distressed in October 1995 due to a lot of 
distress with her husband.  The VA examiner further noted the 
Veteran reports domestic violence and asserts she reported these 
incidents to her superiors.  

In light of the July 2009 VA examination report, which is 
supported by the evidence of record, the Board finds there to be 
credible evidence the Veteran's claimed in-service stressors 
occurred.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a 
Veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail).  

In sum, the July 2009 VA examination report provides a diagnosis 
of PTSD due to an in-service personal assault as well as a 
rationale discussing the credibility of the Veteran's reported 
in-service stressor.  Accordingly, resolving all doubt in favor 
of the Veteran, the Board concludes that service connection for 
PTSD is warranted.  See 38 U.S.C.A. § 5107 (West 2002). 

Acquired Psychiatric Disorder other than PTSD

The Veteran asserts service connection for an acquired 
psychiatric disorder other than PTSD.  However, the Board notes 
that there is no evidence that the Veteran is currently 
diagnosed, or is being treated for, an acquired psychiatric 
disorder other than PTSD.  In this regard, the Board notes that a 
February 2008 statement from Nurse L.R. discusses symptoms of 
anxiety and depression, but does not note a diagnosis of any 
related disability.  Without a current diagnosis of a disability, 
the Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of an acquired psychiatric disorder other than 
PTSD.  The Veteran has produced no competent evidence or medical 
opinion in support of her claim that he suffers from such a 
disorder, and all evidence included in the record weighs against 
granting the Veteran's claim.

Low Back Disorder, Left Wrist Disorder and Arthritis of the 
Bilateral Knees

The Veteran contends that she suffers a low back disorder, to 
include low back strain, left wrist strain and arthritis of the 
bilateral knees that is etiologically related to her active 
service.  Specifically, she contends that she injured her low 
back after a lifting incident, and experienced pain in both knees 
and her left wrist during service, though she cannot remember any 
direct injury.

Certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Evidence of record reveals that the Veteran currently suffers 
from chronic low back strain, left wrist strain and arthritis of 
the bilateral knees.  However, a preponderance of the competent, 
probative evidence of record is against an etiological link 
between the Veteran's current disabilities and her service or any 
incident therein.  A review of the Veteran's service treatment 
records indicates the Veteran was treated for low back strain on 
December 7, 1994, after lifting a 15 gallon pot.  Records dated 
December 9 and December 12, 1994, indicate the Veteran exhibited 
full range of motion with mild tenderness and muscle spasm.  No 
diagnosis of a chronic condition of the low back was rendered.  
In January 1995, the Veteran sought treatment for left wrist pain 
due to trauma three weeks prior.  At the time, she denied any 
specific trauma, and exhibited full range of motion, strength; 
there was no gross deformity or swelling present.  A diagnosis of 
left wrist strain was diagnosed.  However, there is no indication 
the Veteran sought any further treatment for this condition, and 
there is no evidence a diagnosis of a chronic condition of the 
left wrist was diagnosed.  Finally, the Board notes the Veteran's 
service treatment records are absent complaints of, or treatment 
for, a condition of either the left or right knee.  In light of 
the evidence described above, the Board finds the Veteran did not 
suffer from a chronic disability of the low back, left wrist or 
bilateral knees during active service.

Furthermore, the Board observes that there is no evidence of 
continuity of symptomology since active service.  The evidence of 
record is silent as to any complaints of, treatment for, or a 
diagnosis of a low back, left wrist or bilateral knee disorder 
between 1996 and her May 2006 claim for benefits.  This is 
approximately 10 years since the Veteran separated from service; 
this significant lapse in time between the active service and the 
first complaints of a low back, left wrist or bilateral knee 
disorder weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board acknowledges the Veteran's assertion that she has 
suffered from low back, left wrist and bilateral knee pain since 
her period of active service.  See, e.g., April 2010 statement.  
The Board further acknowledges that the Veteran is competent to 
give evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  Furthermore, the Board finds 
that the lack of contemporaneous records regarding any complaints 
of or treatment for the disabilities on appeal for a period of 
approximately 10 years far outweigh the Veteran's recent 
statements concerning suffering from pain of the low back, left 
wrist and bilateral knees since separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).

Further, as the arthritis of the bilateral knees was not manifest 
to a compensable degree within one year of the Veteran's 
separation from service, service connection may not be presumed.  
See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the record contains a difference of opinion 
on whether the Veteran's currently diagnosed low back strain, 
left wrist strain and bilateral knee arthritis are etiologically 
related to her active service.  In this regard, the Veteran has 
submitted a two statements, one dated February 2008, the other 
undated, from Nurse L.R.  In her statement, Nurse L.R. opined 
that, based on a review of the Veteran's service treatment 
records and her statements, the low back, left wrist and 
bilateral knee disabilities currently on appeal are related to 
her active service.  

However, a VA physician opined in November 2009 that it is less 
likely than not the Veteran's current low back, left wrist and 
bilateral knee disabilities are etiologically related to her 
active service.  In this regard, the VA physician noted the in-
service complaints of low back and left wrist strain discussed 
above.  Further the VA physician noted that there are no records 
or documentation of any continuing problems or treatment, other 
than the Veteran's current assertions, until the February 2008 
statement by Nurse L.R.  The VA physician based his negative 
opinion on this lack of post-service treatment, as well as an 
absence of documentation of a knee injury in service.  Finally, 
the Board observes that, despite the Veteran's assertions (see 
April 2010 statement), the VA physician considered her current 
statements that she has suffered from low back, left wrist and 
bilateral knee pain since service in rendering this opinion.

In deciding whether the Veteran's low back and left wrist strain 
and arthritis of the bilateral knees are etiologically related to 
active service, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical opinion 
over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the VA 
physician's unfavorable medical opinion over the favorable 
statement provided by Nurse L.R.  With regard to medical 
evidence, an assessment or opinion by a health care provider is 
never conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes Nurse L.R. provided no 
rationale for her positive opinion.  Further, other than stating 
she reviewed the Veteran's service treatment records, Nurse L.R. 
cited no evidence of record in rendering her decision.  As such, 
this statement does not serve as probative evidence on which to 
grant service connection.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  In 
comparison, the VA physician's opinion was rendered after a 
review of the claims file, including the Veteran's pertinent 
medical records and history.  Further, the VA physician's 
negative opinion is supported by a rationale, specifically citing 
the lack of a diagnosis of a chronic disability in service and 
the absence of post-service treatment for a low back, left wrist 
or bilateral knee disability.  Nurse L.R. offered no explanation 
of the lack of such evidence in rendering her opinion.  

Finally, while Nurse L.R. indicates she has twenty years of 
"extensive" medical experience, there is no indication she has 
had any training in orthopedics.  In contrast, the November 2009 
opinion was rendered by an orthopedist.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).  
Based on these factors, the Board finds the November 2009 VA 
physician's opinion is therefore more probative than those 
statements rendered by Nurse L.R.

In sum, a November 2009 VA opinion notes it is less likely than 
not that the Veteran's current low back, left wrist and bilateral 
knee disorders are etiologically related to her active service.  
While the Veteran has submitted a medical opinion in support of 
her claim, the Board finds that this opinion is not probative, as 
it is conclusory and not supported by the evidence of record.  
There is no other competent medical evidence included in the 
record to support the Veteran's claim.  In addition, the absence 
of any medical records of a diagnosis or treatment for 
approximately 10 years after service is probative evidence 
against the claim for direct service connection.  Finally, 
service connection may not be presumed for arthritis of the 
bilateral knees, as this condition was not manifest to a 
compensable degree within one year of service discharge.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for low 
back and left wrist disorders and arthritis of the bilateral 
knees, and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).














	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.

Service connection for a low back disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the right wrist is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


